[Form of RS Award Agreement]
 
Exhibit 10-59

        

FIRSTENERGY CORP.
2015 Incentive Compensation Plan
2016 Restricted Stock Award Agreement


THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”), effective as of
____________ (the “Effective Date”), is entered into by and between FirstEnergy
Corp., an Ohio corporation, and its successors (the “Company”), and ____________
(the “Grantee”).
1. Definitions. Unless otherwise specified in this Agreement, capitalized terms
shall have the meanings attributed to them under the FirstEnergy Corp. 2015
Incentive Compensation Plan, as amended from time to time (the “Plan”).


2. Grant of Restricted Stock. As of the Effective Date, the Company grants to
the Grantee, upon the terms and conditions set forth in this Agreement and
subject to the restrictions in Section 3, [NUMBER] Shares, par value $.10 per
share, of FirstEnergy Corp. (“Restricted Stock”). The Restricted Stock is
granted in accordance with, and subject to, all the terms, conditions and
restrictions of the Plan, which is hereby incorporated by reference in its
entirety. The Grantee irrevocably agrees to, and accepts, the terms, conditions
and restrictions of the Plan and this Agreement on his own behalf and on behalf
of any heirs, successors and assigns.


3. Restrictions on Stock. Except as otherwise provided herein, the Grantee
cannot sell, transfer, assign, hypothecate or otherwise dispose of the
Restricted Stock or pledge any share of Restricted Stock as collateral for a
loan, other than by will or by the laws of descent and distribution. In no event
may any share of Restricted Stock or this Award be transferred for value. In
addition, the Restricted Stock will be subject to such other restrictions as the
Compensation Committee deems necessary or appropriate, including, without
limitation, the Company’s Executive Compensation Recoupment Policy, as may be
amended from time to time, to the extent applicable.


4. Lapse of Restrictions on Stock. Except as otherwise provided in Sections 6
and 7, the restrictions described in Section 3 (the “Restrictions”) shall lapse
and be of no further force or effect with respect to 100% of the Restricted
Stock (subject to the requirements of Section 10) if Grantee remains in the
continuous employ of the Company or any Subsidiary until [DATE] (the “Vesting
Condition”).


5. Forfeiture. Except as otherwise provided in Sections 6 and 7, the Grantee
will forfeit any and all interests in the Restricted Stock if the Vesting
Condition set forth in Section 4 is not satisfied or the Grantee attempts to
sell, transfer, pledge, assign or otherwise alienate or hypothecate the
Restricted Stock or the right to receive the Restricted Stock in violation of
this Agreement.


6. Certain Events. Notwithstanding any provision in this Agreement to the
contrary,


(a) Death or Disability. If the Grantee dies or incurs a Disability (as defined
in the Plan) while an employee of the Company or any of its Subsidiaries, then
the Restrictions will immediately lapse and the Grantee (or Grantee’s estate)
will become 100% vested in the Restricted Stock, subject to the requirements of
Section 10, upon such death or Disability.

    

--------------------------------------------------------------------------------



(b) Termination without Cause. If the Grantee’s employment is terminated without
Cause by the Company or any of its Subsidiaries at any time prior to [DATE]
(except within the two-year period following any Change in Control, in which
case Section 7 shall control), then the Restrictions shall lapse on a prorated
portion of the Restricted Stock; provided that the Grantee executes and delivers
to the Company (and does not revoke) a general waiver and release of claims in a
form approved by the Company. The prorated amount will be calculated by
multiplying the number of shares of Restricted Stock by a fraction, in which the
numerator is the number of full calendar months the Grantee remained in the
employ of the Company or any of its Subsidiaries from the Effective Date until
the date of his termination and the denominator is the number of full calendar
months between the Effective Date and [DATE]. Any amount that does not vest
pursuant to this Section 6(b) will be forfeited as of the date of the Grantee’s
termination of employment.


7. Change in Control. If a Change in Control occurs, the Restricted Stock shall
become subject to the terms and conditions of Article 16 of the Plan.
8. Continuous Employment. So long as the Grantee continues to be an employee of
the Company or any of its Subsidiaries, he or she shall not be considered to
have experienced a termination of employment because of: (i) any temporary leave
of absence approved in writing by the Company or such Subsidiary; or (ii) any
change of duties or position (including transfer from one Subsidiary to
another).
9. Issuance of Stock. As soon as practicable after lapse of the restrictions, as
provided under Section 4, 6 or 7, the Company will deliver to the Grantee (or
his or her beneficiary) the shares of stock to which the Grantee is entitled
free and clear of any restrictions (except any applicable securities law
restrictions); provided, however, that, no fractional Shares will be delivered
and any fractional Shares to which the Grantee would otherwise be entitled will
be paid in cash.
10. Withholding. The Company shall withhold shares in an amount sufficient to
satisfy all federal, state, and local taxes required by law to be withheld in
connection with the delivery of shares of common stock granted under this
Agreement, but in no event shall such amount exceed the minimum statutory
withholding requirements.
11. Stockholder Rights During Vesting Period. During the period the Restricted
Stock is subject to the Restrictions, the Grantee will be entitled to vote the
Restricted Stock and to receive dividends declared and paid by the Company on
such Restricted Stock; provided, however, that dividends payable shall be
automatically reinvested in additional shares of Restricted Stock that are
subject to the same restrictions as the shares of Restricted Stock granted
hereunder.
12. Recoupment. If the Grantee is or has been deemed to be, or becomes, an
“insider” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), this Agreement will be administered in compliance
with Section 10D of the Exchange Act, any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Shares may be traded,
and subject to the Company’s Executive Compensation Recoupment Policy, as
amended from time to time, or any other Company policy adopted pursuant to such
law, rules, or regulations and this Agreement may be amended to further such
purpose without the consent of the Grantee.

2

--------------------------------------------------------------------------------



13. Section 83(b) Elections. The Grantee will not make an election under Section
83(b) of the Internal Revenue Code to recognize taxable ordinary income in the
year the Restricted Stock is granted. The Grantee understands that by not making
such an election, he or she will recognize taxable ordinary income at the time
the restrictions lapse in an amount equal to the fair market value of the stock
at that time.
14. Non-Transferability and Legends. The Restricted Stock has not been
registered for resale under the Securities Act of 1933, as amended (the “Act”),
and may not be sold, transferred or otherwise disposed of unless a registration
statement under the Act with respect to the Restricted Stock has become
effective or unless the Grantee establishes to the satisfaction of the Company
that an exemption from such registration is available.
The Restricted Stock shall be registered in the name of the Grantee and shall be
placed in a restricted account in book entry form where such Restricted Stock
shall remain until either such Restricted Stock vests, as provided hereunder, or
such Restricted Stock is forfeited, as provided hereunder. The Company may, in
its discretion, register the Restricted Stock in certificate form for the number
of shares of Restricted Stock specified above. If the Company registers the
Restricted Stock in certificate form, the Company will retain the certificates
and each certificate will bear the following legend until the expiration of the
Period of Restriction or forfeiture:
“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the FirstEnergy Corp. 2015
Incentive Compensation Plan, in the rules and administrative procedures adopted
pursuant to such Plan, and in a Restricted Stock Award Agreement dated with the
Award Date. A copy of the Plan, such rules and procedures, and such Restricted
Stock Award Agreement may be obtained from the Corporate Secretary of
FirstEnergy Corp.”
15. Termination of Agreement. This Agreement will terminate on the earliest of:
(i) the date of the Grantee’s termination of employment with the Company or any
of its Subsidiaries prior to the satisfaction of the Vesting Condition, except
if such termination is due to death or Disability or a termination by the
Company without Cause, or (ii) the date the Restrictions lapse in accordance
with the terms of this Agreement. Any terms or conditions of this Agreement that
the Company determines are reasonably necessary to effectuate its purposes will
survive the termination of this Agreement.
16.
Miscellaneous Provisions.

(a) Adjustments. In the event of a corporate event described in Section 4.5 of
the Plan, the shares of Restricted Stock shall be adjusted as set forth in
Section 4.5 of the Plan.
(b) Successors and Legal Representatives. This Agreement will bind and inure to
the benefit of the Company and the Grantee, and their respective successors,
assigns and legal representatives.

3

--------------------------------------------------------------------------------



(c) Integration. This Agreement, together with the Plan, constitutes the entire
agreement between the Grantee and the Company with respect to the subject matter
hereof. Any waiver of any term, condition or breach thereof will not be a waiver
of any other term or condition or of the same term or condition for the future,
or of any subsequent breach. To the extent a conflict exists between the terms
of this Agreement and the provisions of the Plan, the provisions of the Plan
shall govern.
(d) Notice. Any notice relating to this grant must be in writing, which may
include an electronic writing.
(e) No Employment Right Created. Nothing in this Agreement will be construed to
confer upon the Grantee the right to continue in the employment or service of
the Company or any of its Subsidiaries, or to be employed or serve in any
particular position therewith, or affect any right which the Company or any of
its Subsidiaries may have to terminate the Grantee’s employment or service with
or without cause.
(f) Severability. In the event of the invalidity of any part or provision of
this Agreement, such invalidity will not affect the enforceability of any other
part or provision of this Agreement.
(g) Section Headings. The section headings of this Agreement are for convenience
and reference only and are not intended to define, extend or limit the contents
of the sections.
(h) Amendment. The terms and conditions of this Agreement may be modified by the
Compensation Committee:
(i)
in any case permitted by the terms of the Plan or this Agreement;

(ii)
with the written consent of the Grantee; or

(iii)
without the consent of the Grantee if the amendment is either not materially
adverse to the interests of the Grantee or is necessary or appropriate in the
view of the Compensation Committee to conform with, or to take into account,
applicable law, including either exemption from or compliance with any
applicable tax law.

(i) Plan Administration. The Plan is administered by the Compensation Committee,
which has full and exclusive discretionary power to interpret, implement,
construe and adopt rules, forms and guidelines for administering the Plan and
this Agreement. All actions, interpretations and determinations made by the
Compensation Committee, the Board of Directors, or any of their delegates as to
the provisions of this Agreement and the Plan shall be final, conclusive, and
binding on all persons and the Grantee agrees to be bound by such actions,
interpretations and determinations.
(j) Governing Law. Except as may otherwise be provided in the Plan, this
Agreement will be governed by, construed and enforced in accordance with the
internal laws of the State of Ohio, without giving effect to its principles of
conflict of laws. By accepting this Award, the Grantee agrees to the exclusive
jurisdiction and venue of the courts of the United States District Court for the
Northern District of Ohio or the Summit County (Ohio) Court of Common Pleas to
adjudicate any and all claims brought with respect to this Agreement.

4

--------------------------------------------------------------------------------



(k) Internal Revenue Code Section 409A. Notwithstanding anything in the Plan or
this Agreement to the contrary, the award of Restricted Stock hereunder is
intended to meet any applicable requirements for exclusion from coverage under
Section 409A of the Internal Revenue Code (the “Code”) and this Agreement shall
be construed and administered accordingly. However, notwithstanding anything in
this Agreement to the contrary, the Company makes no representations or
warranties as to the tax effects of payments made to the Grantee (or any of the
Grantee’s beneficiaries) pursuant to this Agreement, and any and all tax
consequences incident to such shall solely be the responsibility of the Grantee
or any beneficiary.
(l) Data Privacy. In order to implement, administer and manage the Grantee’s
participation in the Plan, the Company and its affiliates may hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
security number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company or any affiliate, details of all
Awards or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in the Grantee’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (collectively, the “Personal
Data”).
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s Personal Data as
described above, as applicable, to the Company and its affiliates for the sole
purpose of administering the Plan. The Grantee understands that Personal Data
may be transferred to third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in the United States or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the United States or the
Grantee’s state of residence. The Grantee understands that he or she may request
a list with the names and addresses of any potential recipients of the Personal
Data by contacting the Executive Compensation group of Human Resources. The
Grantee authorizes the recipients to receive, possess, use, retain and transfer
the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Personal Data as may be required
to a broker or other third party with whom the Grantee may elect to deposit any
Shares received upon vesting of the Restricted Stock. The Grantee understands
that Personal Data will be held only as long as is necessary to implement,
administer and manage the Grantee’s participation in the Plan and to comply with
SEC and/or NYSE reporting obligations, any other applicable law or regulation
and any applicable document retention policies of the Company. The Grantee
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, without cost, by contacting in writing the Executive
Compensation group of Human Resources. The Grantee understands that refusal or
withdrawal of consent may affect the Grantee’s ability to participate in the
Plan or to realize benefits from the Restricted Stock. For more information on
the consequences of the Grantee’s refusal to consent or withdrawal of consent,
the Grantee understands that he or she may contact the Executive Compensation
group of Human Resources.



5

--------------------------------------------------------------------------------



(m) Signatures and Electronic Delivery. This Agreement may be executed
electronically and in counterparts, each of which shall be deemed to be an
original, and when taken together shall constitute one binding agreement. The
Company may, in its sole discretion, deliver any documents related to current or
future participation in the Plan by electronic means. The Grantee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
[SIGNATURE ON FOLLOWING PAGE]

6

--------------------------------------------------------------------------------





The Grantee acknowledges receipt of this Restricted Stock Award Agreement and
accepts and agrees with the terms and conditions stated above.


 
 
 
 
 
 
 
(Signature of the Grantee)
(Date)
 
 
 
 
 
 
 





        
    

7